Citation Nr: 0637487	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.                 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In December 2005, the veteran testified that he could not get 
along with people, that he lived alone, and that he was 
isolated from his family.  He described daily panic attacks, 
suicidal ideations, and flashbacks, triggered by his 
environment. 

In light of the above, the Board determines a need to verify 
the current severity of post-traumatic stress disorder 
(PTSD).  38 C.F.R. § 3.327.  Therefore the case is REMANDED 
for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain copies of VA records from the 
Columbia, South Carolina, VA Medical 
Center since October 2004. 

3. Schedule the veteran for a VA 
psychiatric examination to determine the 
level of impairment due to PTSD. The 
claims folder must be made available for 
review by the examiner.

4. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran should 
be provided a supplemental statement of 
the case, and the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
















 Department of Veterans Affairs


